COXE, Circuit Judge.
The patentee states that his object is to provide for the convenient, rapid and accurate identification of the respective parts of a garment pattern and the avoidance of errors and confusion. Pie shows in his drawings one form of his alleged invention but he says it is understood that other forms and characters may he used. He asserts that prior to his patent the custom had been to endeavor to identify the sepai-ate portions of the pattern by a technical name and that confusion arose from this habit. He seeks to remedy this by numbering each piece of the pattern by pex-forations in the form of figures. He says, “I prefer to use serial numbers for the purpose of illustrating the alleged invention.” In the illustration attached to the specification there are twenty-three pieces in the garment pattern which are numbered from 1 to 23 inclusive.
The patent has now expired and no relief other than an accounting can be had. There was nothing new in numbering these parts sepa-x-ately with different designating characters made by perforations, in the body of the sheets, the characters constituting a definite series *462whereby designations of the pattern may be readily transferred to the garment materials to which the pattern is applied, so that the material when cut to the pattern may be assembled into a garment with accuracy. It is undoubtedly desirable in making a garment from a pattern containing a plurality of pieces that each of them shall be numbered so that the numbers of the pattern may be transferred to the cloth by rubbing chalk on the pattern in order that the number on the paper pattern may be accurately stenciled on the cloth. If this were done on the cloth resembling the pattern Fig. 23, for instance, the number 23 would be transferred to the cloth and would prevent any confusion occasioned by the mixing up of the various pieces. The same result would be accomplished if the operator marked “23” on the cloth with a piece of chalk.
The first claim is as follows:
“1. As a new article of manufacture, a pattern for garments comprising a series of sheets representing different parts of a garment capable of being assembled together in a definite manner into a garment, each of the said sheets being provided with a different designating character, device or symbol constituted by perforations in the body of the said sheets the said characters, etc., constituting a definite series, whereby designations of the pattern may be readily transferred to the garment’material to which the pattern is applied, so that the material itself, when cut to the pattern may be assembled into, a garment with certainty.”
It will be seen that the claim seeks to secure as a new article of manufacture a pattern for garments comprising a series of sheets which can be assembled in a garment each of the sheets being numbered, lettered or identified in some similar manner. These identifying figures must be transferred to the corresponding pieces of cloth which are to malee the completed garment. This is done by making the identifying marl^s by small perforations which insure accuracy in transferring the proper number to the cloth. There was nothing new in using perforated numbers, letters or other symbols for the identification of separate parts of garments.
Judge Veeder has carefully considered the prior art and we do not deem it necessary to review at length the testimony in this regard. He' says:
“A number of prior patents in evidence make it clear that chalking through was well known in the pattern art, as in the patent to Thomas, 109,686, where this is shown both for transferring the outline of the pattern to the cloth and for transferring identical numerals as well.”
When we consider the claim in issue we are unable to find invention in the elements of the combination singly or combined. Garment patterns made of paper were old. Paper patterns were identified by marks, figures and letters. These figures and letters were made by perforations and chalk marks on the paper transferred the figures to the corresponding pieces of cloth. No other patent shows the perforations on twenty-four separate pieces but invention cannot be predicated of the number of pieces which make up the pattern. We agree with Judge Veeder when he says regarding the Thomas patent which fails to show identifying numerals on each piece of the pattern:
“Surely it cannot be patentable to identify ten pieces by different numbers where two have been so identified before.”
The decree is affirmed with costs.